MAXEY, District Judge
(dissenting). Under the facts of the case at bar there was negligence on the part of the employes of the charterer and also on the part of the officers of the. ship, ft is evident to the writer, upon a careful analysis of the testimony, that, but for the concurring negligence of the officers of the ship, the accident would not have happened. Under such circumstances, the damages should be divided. The trial court so held, and in such ruling there was no error. In the judgment of the writer the decree dividing the damages was right and should be affirmed. See The Max Morris, 137 U. S. 1, 11 Sup. Ct. 29, 34 L. Ed. 586; Morris & Cummings Dredging Co. v. Nelson (C. C.) 134 Fed. 161; The Musselcrag (D. C.) 125 Fed. 786.